NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LOVELIA VALDOVINOS DUARTE,                      No.    15-72026

                Petitioner,                     Agency No. A077-623-051

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Lovelia Valdovinos Duarte, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Valdovinos Duarte’s social group claim

based on being a Christian female business owner because she failed to raise it

before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency). To the

extent she raises a protected ground of political opinion, we also lack jurisdiction

to consider that claim. Id.

      Substantial evidence supports the agency’s determination that Valdovinos

Duarte failed to demonstrate a nexus between the harm she experienced or fears in

Mexico and a protected ground, including her family and gang recruitment social

groups. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of [her] membership in such group”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Valdovinos Duarte’s

asylum and withholding of removal claims fail. In light of this disposition, we do



                                          2                                    15-72026
not reach Valdovinos Duarte’s remaining contentions regarding the merits of these

claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and

agencies are not required to decide issues unnecessary to the results they reach).

       Substantial evidence also supports the agency’s denial of CAT relief because

Valdovinos Duarte failed to show it is more likely than not she would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       Valdovino Duarte’s contentions that the agency violated her due process

rights fail. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“To

prevail on a due-process claim, a petitioner must demonstrate both a violation of

rights and prejudice.”).

       The record does not support Valdovinos Duarte’s contentions that the BIA

failed to consider evidence or otherwise erred in its analysis of her claims. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an

exegesis on every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006) (petitioner did not overcome the presumption that the BIA reviewed the

record).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   15-72026